Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
Claims 3-7, 9-10, 12-13, 16-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 8, 11, 14-15, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Becker et al. (U.S. Patent Application No. 20120046770A1) ("BECKER"), in view of Blumenfeld (US 7,683,937, “Blumenfeld”)
Regarding claim 1, BECKER discloses computer-implemented method (Fig. 1, i.e. preview server) comprising:
the plurality of content units (Fig. 1, showing content units) within a story (as cited above) as a sequence (as cited above).
receive at least a portion of a stream of content including a video vignette, the stream of content associated with a context account (See UsID of Fig. 1, component 50, and social media network as cited below, See instant application description of a context account: The user account can be referred to as a context account and may correspond to an account of the user of the client computing device (100) or a third party account associated with the request. … For example, the application module (105) can be configured to select connected accounts within a predefined degree of separation from the context account. Any other criteria can be used to score and/or select connected accounts, in accordance with various embodiments of the invention. In one or more embodiments of the invention, the remote processing module (155) includes functionality to identify one or more promoted video vignettes that are related to a context account (e.g., an account of a user associated with a request for promoted content). Promoted video vignettes can include videos selected for advertising to other users, videos preselected by an administrator (e.g., a "top picks" video), and/or any other video, in accordance with various embodiments. For example, the remote processing module (155) can be configured to identify promoted video vignettes based on a graph relationship between the context account and an advertising account of an advertiser promoting the video. In another example, the remote processing module (155) is configured to identify promoted video vignettes by matching one or more attributes of the context account with attributes of the particular promoted video and/or attributes (e.g., keywords) preselected by an advertiser of the promoted video. a  high number of "favorites" (e.g., or other engagement metric(s)) and to display the videos in a stream  associated with a context account.  In one or more embodiments, videos can be selected for inclusion in the popular stream based on one or more graph relationships between the context account and the high- engagement videos. The UI module (115) can be configured to display a representation of a video vignette within a stream in conjunction with (1) a name of the authoring account of the video vignette, (2) an indication of whether the context account and the authoring account of the video share a graph relationship (e.g., "follow"/"following"), (3) biographical data of the authoring account, and/or (4) a location associated with the authoring account) of a social media platform (Becker, para. 0026: disclosing content editing and sharing in social networking applications; [0026] Existing mobile device platforms and applications, including so-called social networking applications, enable new content distribution network topologies by utilizing a method whereby the mobile device user can create relevant content for these applications, such as text, images, and/or video. In one aspect, the present application provides an authoring application having a content editor for a handheld mobile device)
It is note that BECKER is silent about receiving a first video from a first mobile device, the first video recorded at a first location;
receiving a second video from a second mobile device, the second video recorded at a second location;
performing a first determination of whether the first location is within a predefined proximity of the second location;
performing a second determination of whether the first video was recorded within a predefined time window of the second video; and
in response to the first and second determinations being affirmative, creating a combined video vignette including the first and second videos as claimed.
	However, BLUMENFELD discloses receiving a first video from a first mobile device, the first video recorded at a first location (claim 1, i.e. the video from different car at different locations);
receiving a second video from a second mobile device, the second video recorded at a second location (As cited above, see Fig. 3c, for vehicles at two locations);
performing a first determination (see the location citation above, and fig 3c, locations are within a range; Col. 14, lines 44-58, for ROI) of whether the first location is within a predefined proximity (Fig. 3c, i.e. at least two locations, i.e. users) of the second location (Fig. 3c, i.e. location related video);
performing a second determination of whether the first video was recorded within a predefined time (claim 1. timing control of the video editing) window of the second video (claim 1, i.e. the timing different between the first time and the second time); and
in response to the first and second determinations being affirmative, creating a combined video vignette (as cited below, video units from locations of users with timing) including the first and second videos (Col. 2, lines 22-29; Fig. 2E and corresponding description)
Both BECKER and BLUMENFELD teach systems with video processing with different sources, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the BECKER disclosure, by getting video information from different sources by location and timing, as taught by BLUMENFELD.  Such inclusion would have increased the usefulness of the system by managing a sensor array having at least two sensors that are made configured to provide a stream of data units, associating location information with sensors in the sensor array, enabling the user to perceive a map related to an entertainment event or venue, relating the perceived map to one or more sensors within the sensor array, receiving a user request identifying a selected position within the map, identifying one or more sensors within the sensor array corresponding to the selection, and presenting to the user a multimedia experience based on one or more streams of data units associated with the selected sensors, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 2, BECKER/BLUMENFELD, for the same motivation of combination, further discloses the computer-implemented method of claim 1, wherein the first video is received while the first device is at the first location, and wherein the second video is received while the second device is at the second location (BLUMENFELD, see the location citation above).

Regarding claim 8, BECKER/BLUMENFELD, for the same motivation of combination, further discloses the computer-implemented method of claim 1, wherein playback of the combined video vignette is initiated at one or more of the first or second mobile devices (see BECKER, video vignette citation).

Regarding claim 11, BECKER/BLUMENFELD, for the same motivation of combination, further a non-transitory computer readable medium including instructions that when executed by at least one processor cause the processor to perform operations comprising:
receiving a first video from a first mobile device, the first video recorded at a first location (see rejection of claim 1);
receiving a second video from a second mobile device, the second video recorded at a second location (see rejection of claim 1);
performing a first determination of whether the first location is within a predefined proximity of the second location (see rejection of claim 1);
performing a second determination of whether the first video was recorded within a predefined time window of the second video (see rejection of claim 1); and
in response to the first and second determinations being affirmative, creating a combined video vignette including the first and second videos (see rejection of claim 1).
Regarding claim 14, BECKER/BLUMENFELD, for the same motivation of combination, discloses a computer-implemented method comprising:
recording a first video at a first location using a first mobile device (see rejection of claim 1);
providing the first video to a computer system, wherein the computer system also receives a second video recorded at a second location using a second mobile device (see rejection of claim 1), and wherein the computer system, in response to determining that the first location is within a predefined proximity of the second location and that the first video was recorded within a predefined time window of the second video, creates a combined video vignette including the first and second videos (see rejection of claim 1); and
receiving, by the first mobile device, the combined video vignette created by the computer system (see rejection of claim 1).
Regarding claim 15, BECKER/BLUMENFELD, for the same motivation of combination, further discloses the computer-implemented method of claim 14, wherein the first video is provided to the computer system while the first device is at the first location (see claim 1, location citation, i.e. BLUMENFELD, stadium video camera located by location).

Regarding claim 19, BECKER/BLUMENFELD, for the same motivation of combination, further discloses the computer-implemented method of claim 14, further comprising initiating playback of the combined video vignette at the first mobile device (see BECKER video vignette citation above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 11461423 B1	Systems and methods for filtering media content based on user perspective
US 10967255 B2	Virtual reality system for facilitating participation in events
US 10638122 B1	Gestures for advancement between channels and items in a social networking messaging application
US 10592089 B1	Capture, sharing, and display of a personal video vignette
US 9354505 B2	Digital photographing apparatus for displaying panoramic images and method of controlling the same
US 20150269969 A1	Thumbnail Generation and Presentation for Recorded TV Programs
US 20130080895 A1	RAPID PREVIEW OF REMOTE VIDEO CONTENT
US 20120046770 A1	APPARATUS AND METHODS FOR CREATION, COLLECTION, AND DISSEMINATION OF INSTRUCTIONAL CONTENT MODULES USING MOBILE DEVICES
US 8112718 B2	Playback apparatus, menu display method, and recording medium recording program implementing menu display method
US 20090210793 A1	METHOD AND SYSTEM FOR TRAVERSING DIGITAL RECORDS WITH MULTIPLE DIMENSIONAL ATTRIBUTES
US 7074996 B2	Drum head assembly and method of tensioning a drum head
US 20060090141 A1	Method and system for browsing large digital multimedia object collections
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK F HUANG/Primary Examiner, Art Unit 2485